Order reversed, with twenty dollars costs and disbursements, and defendants, appellants’ motion for a change of venue granted, and the plaintiff’s cross-motion denied, and the clerk of the county of New York, as required by section 188 of the Civil Practice Act, is ordered, upon payment of his proper fees therefor, forthwith to deliver to the clerk of the county of Westchester all papers filed in the action and certified copies of all minutes and entries relating thereto. No opinion. Present — Martin, P. J., Merrell, O’Malley, Townley and Untermyer, JJ.